PER CURIAM.
John Bush Gordon, Jr., appeals his judgment of conviction and sentence arguing the trial court reversibly erred by denying his request to substitute counsel. Although a defendant’s right to counsel of his choice is not unbridled, see U.S. v. Gonzalez-Lopez, 548 U.S. 140, 126 S.Ct. 2557, 165 L.Ed.2d 409 (2006), and Evans v. State, 741 So.2d 1190 (Fla. 4th DCA 1999), under the circumstances here, the trial court abused its discretion in denying the defendant’s right to retain counsel. Accordingly, we reverse the judgment of conviction and vacate the sentence, and remand for further proceedings.
REVERSED and REMANDED.
BENTON, C.J., VAN NORTWICK, and WETHERELL, JJ., concur.